Order entered June 24, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-00884-CR

                       RACHEAL MEACHELL MATHEWS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-82553-2013

                                              ORDER
       The State’s June 22, 2015 motion for extension of time to file the State’s brief is

GRANTED. The State’s brief received by the Clerk of the Court on June 22, 2015 is DEEMED

timely filed on the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE